Order entered May 16, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01314-CV

                 ESTATE OF HOWARD GILLIS THOMAS, DECEASED

                           On Appeal from the Probate Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. PR-10-00877-1

                                           ORDER
       Before the Court is appellant’s May 12, 2016 motion to abate the appeal or, in the

alternative, to extend the time to file a reply brief. We DENY the request to abate the appeal

without prejudice to filing another motion if new grounds arise.

       We GRANT appellant’s alternative request for an extension of time to file a reply brief

and extend the time to MAY 24, 2016.

                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE